Citation Nr: 1100177	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO denied, inter 
alia, service connection for a bilateral knee disability and 
entitlement to a TDIU.  In October 2005, the Veteran filed a 
notice of disagreement.  A statement of the case (SOC) was issued 
in October 2005, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
November 2005.

In January 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in a September 2010 
supplemental SOC (SSOC)) and returned these matters to the Board 
for further appellate consideration.

The Board's decision addressing the claim for service connection 
for a bilateral knee disability is set forth below.  The claim 
for a TDIU, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), is addressed in the remand following the order; 
this matter is being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided been accomplished.  

2.  While the Veteran alleges he first injured his knees during 
service, a bilateral knee disability was first diagnosed many 
years following service, and there is no competent evidence or 
opinion otherwise suggesting that there exists a medical nexus 
between his current bilateral knee disability and his active duty 
service, to include any injury therein.


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R.     §§ 3.102, 3.159, 
3.303, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the for service connection 
for a bilateral knee disability.  This letter also informed the 
Veteran of what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained by 
VA and requested that the Veteran submit any pertinent evidence 
in his possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  

Post rating, a May 2008 letter provided general information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the May 2008 letter, and opportunity for the Veteran to 
respond, the September 2010 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran on his behalf.  The Board finds that no 
additional RO action to further develop the record in connection 
with the claim herein decided is warranted.  

In the January 2008 remand, the Board instructed the AMC to 
obtain any existing records from the U.S. Department of Labor, 
Division of Federal Employees' Compensation pertaining to the 
Veteran's claim for workers' compensation benefits, additional VA 
outpatient treatment records, and authorization from the Veteran 
to obtain missing private treatment records.

In May 2008, the AMC sent a letter to the Veteran asking for 
authorization to obtain private medical records.  In addition, 
the record reflects that a Veterans Service Representative (VRS) 
from the AMC made numerous attempts to obtain the Veteran's 
workers' compensation records on his behalf; however, 
authorization from the Veteran was required.  The record then 
reflects that the VSR made numerous attempts to contact the 
Veteran via phone call and letter to obtain the necessary 
authorization.  Finally, after months of trying to contact the 
Veteran, it was noted that the Veteran contacted the workers' 
compensation caseworker to give his authorization.  It was 
further noted in July 2010 that these records were to be mailed 
to the AMC.  However, no records have been received.  The Board 
points out that the duty to assist is not always a one-way 
street.  See Wood v Derwinski, 1 Vet App.190, 193 (1990).

Additional VA treatment records from the Hampton VA medical 
center and private medical records for Dr. Morales-the only 
private medical records the Veteran provided authorization to 
obtain following the January 2008 letter-have been obtained and 
associated with the claims file.

Also, given the AMC's efforts to obtain the Veteran's worker's 
compensation benefits records, and authorization to enable it to 
obtain these and other private treatment records, the Board finds 
that the AMC has complied with the remand directives to the 
extent possible, and that no further RO action in this regard is 
warranted.

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his claim for service 
connection for his bilateral knee disability.  However, as 
explained in more detail below, a bilateral disability was not 
diagnosed until many years post service, and there is no medical 
suggestion whatsoever that the claimed bilateral knee disability 
had its onset in service, as alleged.  As the current record does 
not reflect even a prima facie claim for service connection, for 
any of the claimed conditions now being considered, VA is not 
required to have the Veteran undergo a medical examination or to 
obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(B); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield,  20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after discharge 
from service (one year for arthritis), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree. 38 C.F.R. § 3.307(c).

The Veteran alleges that he first injured his knees while service 
in Vietnam.  He indicated that he used a self-propelled artillery 
gun and carried the 200-pound shell, which caused him to fall and 
injure both knees.  He further indicated that he reinjured his 
knees while working at a naval shipyard in the 1980s.

The Veteran's STRs are unremarkable for any complaint, findings, 
or diagnosis relating to his knees.  The report of the August 
1969 separation examination reflects that his knees were normal.  
On the August 1969 Report of Medical History that was filled out 
and signed by the Veteran, he checked "no" when asked whether he 
had knee trouble of any kind.  In September 1969, he stated that 
there had been no change in his medical condition since the 
separation examination in August.
Private treatment records from Dr. Morales reflect the Veteran 
was first seen for bilateral knee complaints in 1986.  These 
records reflect knee surgeries in 1985 and 1989 and indicate that 
the Veteran "sustained knee injuries" at these times.  Later 
records through 2009 indicate that the Veteran was diagnosed with 
bilateral post-traumatic arthritis.  However, there is no 
indication in these records of a link between the Veteran's 
current bilateral knee disability and service.

The Veteran's bilateral knee disability history is also contained 
in numerous private and VA psychiatric treatment records for his 
PTSD.  A 1986 report form Dr. Iglesia notes that the Veteran torn 
his ligament this past year, requiring surgery.  VA outpatient 
records from 1994 note that the Veteran reported that he 
previously underwent bilateral knee surgery after falling down at 
work.  A November 1994 psychiatric evaluation records that the 
Veteran had bilateral knee surgery after he fell from a ladder in 
the yard.  Likewise, there is no indication in these records of a 
link between the Veteran's current bilateral knee disability and 
service.

Considering the above-cited evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a bilateral knee disability must be denied.

In this case, the Veteran has alleged that he initially injured 
his knees during service and reinjured them following service.  
The Board recognizes that the Veteran is competent, as a 
layperson, to report that about which he has personal knowledge, 
to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Here, though the Veteran is competent to state that he injured 
his knees during service, the Board finds that these statements 
are not credible.  The Veteran's service treatment records 
contain no complaints of or treatment for a bilateral knee 
disability.  

Moreover, there is no evidence of continuity of symptoms since 
separation from service, and the Veteran has not specifically 
asserted that his symptoms have existed since service.  The first 
medical evidence of any bilateral knee disability was in 1986, 
approximately 17 years after the Veteran separated from service.  
The Board points out that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In addition, the diagnosis of arthritis is well outside 
the period for establishing service connection for arthritis on a 
presumptive basis, and there is no medical suggestion that 
arthritis was manifest to a compensable degree within one year 
after the Veteran's separation from service in 1969.

Further, the Board notes that none of the medical records 
includes any medical comment or opinion even suggesting that the 
Veteran's bilateral knee disability had its onset in or is 
otherwise medically related to his active duty service, and the 
Veteran has not presented or identified any such evidence or 
opinion.  Without competent evidence that there exists of a 
medical relationship between the Veteran's current bilateral knee 
disability and his active service, service connection cannot be 
granted.

Finally, the Board notes that, as regards any direct assertions 
by the Veteran that there exists a medical nexus between the 
bilateral knee disability diagnosed post- service and active duty 
service, such assertions provide no basis for allowance of the 
claim.  The matter of medical etiology of current back disability 
is a matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is not shown to be other than a layperson without 
appropriate medical training and expertise, he is not competent 
to render a probative (persuasive) opinion on the medical matter 
upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a bilateral knee disability must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim on appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

In this case, the Veteran's sole service-connected disability is 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling from June 2005.  Thus, the percentage requirements for 
award of a schedular TDIU, pursuant to 4.16(a), are not met.  
However, as noted, entitlement to a TDIU, on an extra- schedular 
basis (pursuant to the specifically prescribed procedures set 
forth in 38 C.F.R. § 4.16(b)), may nonetheless be established, if 
the Veteran is shown to be unemployable by reason of his service-
connected disability.  Id.

Initially, the Board recognizes that the Veteran has not been 
employed at any time pertinent to this appeal.  On his 
application for TDIU, the Veteran reported working as a machinist 
at a naval shipyard from 1972 to 1990.  He also reported that he 
had completed four years of high school.  He contends that he was 
not able to continue working due to his PTSD.

Private medical records from the Maryview Medical Center track 
the Veteran's PTSD symptomatology, including hallucinations, 
suicidal ideation and flashbacks.  VA outpatient treatment 
records from 2003 through 2010 also reflect diagnosis of and 
treatment for PTSD.  The Veteran described symptoms of intrusive 
thoughts, nightmares, restlessness, poor sleep, anxiety, 
depression, social withdrawal, and avoidant behavior.  

The Veteran was afforded a VA psychiatric examination in June 
2005.  After a full evaluation of the Veteran, a diagnosis of 
PTSD was assigned.  The examiner also noted that the Veteran had 
a history of a bilateral knee disability and suffered from 
alcohol, cocaine, and marijuana abuse, and this abuse disability 
was the Veteran's primary disorder.  The examiner determined that 
the Veteran was intermittently unable to perform the activities 
of daily living, but could provide self-care.  He further opined 
that the Veteran would continue to experience difficulties in 
performing his daily chores and that he was unable to establish 
and maintain effective work and social relationships because of 
his combined disabilities.  Therefore, he found the Veteran to be 
unemployable at that time.

The Board finds the above-noted opinion is insufficient to 
adjudicate the claim for a TDIU.  While the examiner found the 
Veteran to be unemployable at that time, he attributed the 
unemployability to the Veteran's overall disability picture, and 
found that his polysubstance abuse was his "primary disorder," 
the examiner did not expressly address whether the Veteran's 
PTSD, alone, is of sufficient severity to produce 
unemployability.  Moreover, it is unclear from this opinion 
whether the Veteran's drug and alcohol abuse can be considered a 
manifestation of the service-connected PTSD, or a means of self-
medication for the PTSD.  The Board finds that resolution of 
these matters is needed to resolve the Veteran's claim for a 
TDIU.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility. The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, shall result in 
denial of the claim for a TDIU (which is considered a claim for 
increase). See 38 C.F.R. § 3.655(b) (2010).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member. If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the examination sent to 
him by the pertinent VA medical facility

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the Hampton 
VAMC dated through June 2010.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Hampton VAMC all outstanding records of VA 
treatment and/or evaluation for the Veteran, since June 2010.  
The RO should follow the current procedures prescribed in 38 
C.F.R.  § 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Hampton 
VAMC all outstanding records of VA 
evaluation and/or treatment for the 
Veteran's service-connected PTSD, since 
June 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing) 
should be accomplished (with all findings 
made available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disabilities or the 
Veteran's age-it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service- connected PTSD, alone, render(s) 
him unable to obtain or retain 
substantially gainful employment.

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss whether the Veteran's drug and 
alcohol dependency is considered 
manifestation of, or a means of self-
medication for, the service-connected PTSD.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority (to 
include the provisions of 38 C.F.R. 
§ 4.16(b)).

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all 
additional legal authority considered (to 
include the provisions of 38 C.F.R. 
§ 4.16(b)), along with clear reasons and 
bases for all determinations, and afford 
them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied. The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


